Citation Nr: 1759092	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for a right ankle sprain.


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2008 to December 2009.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for a right ankle sprain, and assigned a non-compensable rating, effective December 21, 2009, the day after separation from service. 

This rating decision does not represent a complete grant of benefits sought; therefore, the Veteran's claim remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for anxiety, to include as secondary to right ankle sprain, has been raised by the record in a statement from the Veteran received December 15, 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

During the entire appeal period, the Veteran's service-connected right ankle sprain has been manifested by moderate limited motion.


CONCLUSION OF LAW.

The criteria are met for an initial 10 percent rating, but no higher, for a right ankle sprain. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for her service-connected right ankle sprain, which the RO rated as non-compensable pursuant to DC 5271 (limited motion).  See 38 C.F.R. § 4.71a. 

VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In this case, the Veteran's right ankle claim on appeal arose from her disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA made reasonable efforts to obtain relevant records and evidence.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C. § 1155; 38 C.F.R. Part 4.

DC 5271 assigns a 10 percent disability rating for moderate limited range of motion of the ankle and a 20 percent disability rating for marked limited range of motion of the ankle.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.3.

Pursuant to VA regulations, normal range of motion for ankle dorsiflexion is 0 to 20 degrees and for plantar flexion is 0 to 45 degrees. See 38 C.F.R. § 4.71a, Plate II.

The words slight, moderate, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence. 38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain on movement, swelling, deformity, or atrophy from disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45.  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). Furthermore, 38 C.F.R. § 4.59 is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Analysis

In service, the Veteran suffered a March 2009 right ankle injury while playing basketball. Service Treatment Records (STRs) contain a December 2009 x-ray of the right ankle, which revealed ossifications but no acute fracture.  Post service, the record contains a normal x-ray of the left ankle in April 2010, but the current claim only involves the right ankle.

In July 2010, the Veteran filed a service connection claim for a right ankle disability. At an April 2011 VA examination, the Veteran's right ankle was tender when examined. Range of motion after repetitive motion testing was found to be normal with dorsiflexion measured as 0 to 20 degrees and plantar flexion measured as 0 to 45 degrees. There was no indication of painful motion. The Veteran was observed to have normal gait and had no signs of abnormal weight bearing. In May 2011, VA offered the Veteran a right ankle x-ray, but the Veteran did not attend the appointment. These April 2011 clinical findings do not support a finding of more than moderate limited motion of the right ankle.

Based on these findings, the RO issued a rating decision in May 2011 which found the Veteran entitled to service connection for a right ankle sprain with a non-compensable rating.  In December 2011, the Veteran filed a Notice of Disagreement regarding this rating, noting that her ankle injury had worsened, and the injury caused her anxiety.  The Veteran expressed an interest in scheduling another ankle x-ray.  Based on the Veteran's statements that her condition had worsened, and her willingness to obtain an additional ankle x-ray, the VA offered the Veteran another examination in November 2013, but the Veteran failed to report.  Therefore, there is no clinical evidence to support a finding that the Veteran's ankle condition worsened after the April 2011 examination.

At the April 2011 VA examination, the Veteran reported that increased activity causes flare-ups lasting four to five hours, manifested by swelling of the right ankle and moderate impairment on daily activities.  In the December 2011 Notice of Disagreement, the Veteran indicated that her ankle injury makes it hard to work and move around, and prevents her from doing certain exercises.  The Veteran is competent to report her observable ankle symptoms, such as pain and functional impairment. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In light of the above-noted evidence, and in consideration of this functional impairment and the holdings of DeLuca, Southall-Norman, and Burton, the Board finds that, resolving all doubt in the Veteran's favor, moderate right ankle limited motion is approximated. See 38 C.F.R. §§ 4.40, 4.45, 4.59. 38 C.F.R. § 4.71a, DC 5271.

The Veteran is not entitled to a higher rating for her right ankle disability. To warrant a higher rating, the evidence would have to show a marked limitation, which the lay and objective evidence has not shown.  A finding of marked limitation is not supported, as there are normal VA examination findings.  In addition, the Veteran's own statements indicate that her ankle flare-ups cause moderate limitation.  The Board also notes that the record is negative for any evidence of right ankle ankylosis, deformity resulting from malunion of the os calcis or astragalus, or astragalectomy; thus a rating is not warranted under the remaining ankle codes, DCs 5270, 5272, 5273, 5274.  As such, entitlement to an initial evaluation of 10 percent, but no higher, for a right ankle disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial 10 percent rating, but no higher, for the Veteran's service-connected right ankle disability is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


